Citation Nr: 0017935	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-17 951A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for head 
injury with residual headaches and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had military service from October 1948 to October 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating decision from the Fort 
Harrison, Montana, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied a rating in excess of 10 
percent for head injury with residual headaches and tinnitus.  

In a rating decision dated in July 1998, the RO increased the 
disability rating for the service-connected right shoulder 
disability from 10 percent to 20 percent disabling.  The 
veteran was notified of this action in a letter from the RO 
dated in August 1998.  In a September 1998 rating decision, 
the RO denied entitlement to special monthly compensation, 
and the veteran was informed of this in a letter from the RO 
dated in September 1998.  In a rating decision dated in 
February 2000, the RO denied compensation under the 
provisions of 38 U.S.C. §  1151 for status post residuals, 
left second hammertoe/left second toe fusion.  The veteran 
was notified of this action in a letter dated in February 
2000.  The veteran did not file a notice of disagreement as 
to any of these actions.  Thus, these matters are not before 
the Board at this time.  38 C.F.R. § 20.200 (1999).  

In April 2000 written arguments, the veteran's representative 
requested consideration of service connection for hearing 
loss.  The Board notes that this issue was previously denied 
in a January 1998 rating decision.  The veteran did not file 
a notice of disagreement with this issue, and this rating 
decision became final.  Id.  The matter of presenting new and 
material evidence to reopen a claim for service connection 
for hearing loss is referred to the RO for appropriate 
action.  

Private medical records dated in September 1997 indicate that 
the veteran sought treatment for foot problems, at which time 
he attributed the onset of such difficulties with frostbite 
in Korea on 2 occasions.  This raised claim of service 
connection for residuals of frostbite of the feet is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran complains of subjective, ongoing bilateral 
tinnitus and frequent headaches without other manifested 
residuals of brain trauma, and there is no competent medical 
diagnosis of any other neurologic disorder related to brain 
trauma of record.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
head injury with residual headaches and tinnitus have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes (DC) 8045- 9304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records show that the veteran was 
hospitalized at a military facility in May 1955 for brain 
concussion secondary to an automobile accident.  On the day 
of admission, there was a mild cerebral concussion found.  
Neurological examination revealed no focalizing signs.  X-
rays of the skull were entirely negative.  

A rating decision dated in January 1956 denied service 
connection for residuals of concussion, as not found on last 
examination.  

The veteran was hospitalized at a VA facility in September to 
November 1979 for evaluation of residuals of neck injuries.  
The veteran gave a history of several injuries to the neck 
with the initial occurring in 1955.  He was most recently in 
an automobile accident in March 1979, and he stated that he 
was unconscious for three days.  The veteran had various 
complaints including headaches in the occiput, particularly 
on the left and the frontal area.  The diagnoses on discharge 
were conversion reaction and ill-defined condition manifested 
by musculo-skeletal complaints of the neck, head and 
shoulders.  

The veteran was hospitalized at a VA facility in September 
1988 for a 5-day history of left upper quadrant pain.  The 
veteran related multiple injuries to the head, neck and back, 
especially while logging and from his work.  The veteran 
complained of occasional jagged lines in the outer lines of 
the fields of both vision, with right-sided throbbing 
headache without photophobia, nausea or vomiting.  The 
pertinent assessment was visual disturbance with throbbing, 
unilateral headache, consistent with common migraine.  
Medication was to be prescribed.  The pertinent diagnosis on 
discharge was headaches, probably vascular.  

VA audiological records dated in February and September 1997 
indicate that the veteran reported constant tinnitus since 
February 1997.  In April 1997, VA outpatient treatment 
records show that the veteran complained of severe headaches 
of 2 weeks' duration.  The diagnostic impression was 
migrainous headaches.  

A February 1998 rating decision granted service connection 
for head injury with residual headaches and tinnitus, at a 
rate of 10 percent.  Subsequently, the veteran was informed 
of this decision by the RO.  He did not file a notice of 
disagreement therefrom.  

VA outpatient treatment records dated in early 1998 do not 
show treatment for head injury with residual headaches and 
tinnitus.  The veteran was hospitalized at a VA facility in 
April 1998 for chest pain complaints.  Past medical history 
was noted to include headache.  A review of systems was 
significant for headache and shortness of breath.  Neurologic 
examination was nonfocal.  There was no pertinent diagnosis.  
The veteran was seen in September and October 1998 for 
tinnitus and headaches.  

A private medical statement dated in December 1998 shows that 
the veteran sought such statement in conjunction with his 
claim for increased benefits.  The veteran indicated that 
headaches began during military service.  Over the preceding 
year, the headaches had worsened, with the sudden onset 
anytime in the day or night.  The veteran described the 
headaches as starting in the right side of the head and 
moving to the left, eventually encompassing the whole head.  
Visual changes and aura were denied.  He used medication 
twice daily for pain.  The veteran reportedly found his 
headache at the time of the examination to be incapacitating.  
He arose 2-3 times per night in an effort to find relief from 
headaches.  The assessments were hypertension and headaches, 
possibly cluster.  

The veteran requested an increased rating for head injury 
with residual headaches and tinnitus in January 1999.  He 
indicated that he had not received treatment at a VA facility 
for this condition during the preceding 12 months.  

A letter dated in February 1999 from a friend of the 
veteran's indicates that the veteran lived at her house and 
she was around him most of the time.  She stated that his 
headaches seemed to be getting worse, and they were to the 
point where they incapacitated him.  

On VA audiological evaluation in February 1999, the veteran 
reported tinnitus in both ears that was periodic.  It was 
louder at times than other times.  The veteran was also 
afforded a VA neurological examination in February 1999.  The 
veteran reported that he had headaches about once per day, 
for which he took medication.  He stated that he had usually 
had a headache all day, every day.  He tried to walk around 
or tend his garden through the headache spells.  The veteran 
denied any blurred vision, double vision, nausea, vomiting, 
weakness in the extremities or difficulties with speech or 
ambulation.  The veteran did not appear to be in any acute 
distress on examination.  

On mental status examination, he was alert and oriented.  He 
answered questions appropriately.  The veteran had pain with 
palpation along the occipital area of the skull.  It was 
noted that a previous computed tomogram (CT) of the head in 
April 1998 was essentially unremarkable.  The impression was 
chronic pain syndrome of the neck and head; unremarkable 
neurological examination with recent negative CT scan of the 
neck and head; no need for further testing.  

In a September 1999 statement, the veteran reported that he 
had daily headaches that were so severe that he needed to 
rest in a darkened room.  He was also unable to tolerate 
noise since that worsened the headaches.  He noted that he 
did receive treatment at VA.  He stated that sometimes the 
headaches caused his vision to blur and that limited him.  
The veteran also stated that his ears rang so badly that he 
could not stand the sound.  

The RO obtained VA treatment records.  Records dated from 
October to December 1999 were negative for complaints or 
findings pertinent to head injury with residual headaches and 
tinnitus.  In November 1999, pain medication was prescribed 
for a fractured rib.  

II.  Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  In June 2000 
written arguments, the veteran's representative requested 
that the case be remanded for an additional examination.  The 
Board has reviewed the examination report and other evidence 
of record.  It appears that the VA examination is sufficient 
for rating purposes, and all other relevant evidence has been 
obtained.  Thus, no further development is required in order 
to comply with VA's duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

The RO has rated the veteran's head injury with residual 
headaches and tinnitus as 10 percent disabling under 
Diagnostic Codes 8045-9304.

Post concussion syndrome is evaluated pursuant to the 
criteria found in Diagnostic Code 8045 of the Schedule.  38 
C.F.R. § 4.124a.  Under those criteria, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, or 
facial nerve paralysis, following trauma to the brain, will 
be rated under the Diagnostic Codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic 
code, e.g., 8045-9304 in this case. 

Diagnostic Code 8045 provides that purely subjective 
complaints such as headache, dizziness, or insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 
10 percent and no more under 38 C.F.R. § 4.130, Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045. 

The Board first notes that review of the competent medical 
evidence of record shows that such is negative for any 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Thus, the veteran's headaches and tinnitus, no 
matter the severity or frequency, are appropriately rated as 
no more than 10 percent disabling under Diagnostic Code 9304.  

In the alternative, the veteran and his representative have 
requested that separate evaluations be assigned for the 
service-connected headaches and tinnitus, under the 
individual DC (8100 and 6260, respectively) pertinent to 
those disabilities.  Under Diagnostic Code 8045 of the 
Schedule, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
following trauma to the brain, or migraine, will be rated 
under the Diagnostic Codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code, 
e.g., 8045-8100 in this case. 

Diagnostic Code 8100 provides that migraines with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
disability rating.  With less frequent attacks, a 0 percent 
rating is assigned.  A 30 percent rating requires more 
frequent prostrating attacks (about once a month over the 
past several months), and a 50 percent rating requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

A 10 percent rating is provided for tinnitus that is 
recurrent.  38 C.F.R. § 4.87, Diagnostic Code 6260.

Even if consideration is given to the aforementioned DCs, the 
Board finds that a higher rating is not in order.  A review 
of the medical evidence does not provide any substantiation 
that the veteran has migraines with characteristic 
prostrating attacks that averaged one in two months over 
several months.  The medical treatment reports that are 
pertinent to the instant appeal show that the veteran 
reported a history of headaches or at times had treatment for 
complaints of headaches.  Nevertheless, no examiner noted any 
characteristic prostrating attacks resulting from headaches.  
This is consistent with both the private medical examiner in 
December 1998 and the VA examiner in February 1999 - while 
both examiners recognized the veteran's complaints of 
headaches, there were no findings of migraine or associated 
prostrating attacks.  The private examiner in December 1998 
specifically noted the veteran's report of an incapacitating 
headache.  However, that examiner did not make any final 
diagnostic assessments of migraine or associated prostrating 
attack following this notation.  As such, it is not competent 
evidence of a prostrating attack from migraine.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner, unenhanced 
by any additional medical comment by that examiner, does not 
constitute "competent medical evidence").  

The veteran and his friend provided statements to the effect 
that the veteran rested in a dark room or was incapacitated 
due to headaches.  However, these lay statements are 
outweighed by the findings, or lack thereof, by objective and 
experienced medical examiners.  (The United States Court of 
Veterans Appeals (Court) has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991)).  That is, the veteran or 
his friend is not shown to have a background or training in 
neurological disorders so as to ascertain what residual 
disability or its severity is causally related to service-
connected disability.  Although the veteran is competent to 
testify as to his symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, the lay 
statements are not specific as to frequency or dates of such 
occurrences of any incapacitating episodes.  Moreover, the 
lay statements are not otherwise corroborated by medical 
evidence.  

Given the higher probative value of the medical evidence, the 
Board finds that a 
0 percent rating under DC 8100 is appropriate.  

As for tinnitus, the veteran has complained that he has had 
ringing in his ears since service.  A review of the medical 
evidence reflects a few documented complaints of tinnitus.  
The veteran has at times sought treatment for tinnitus.  On 
VA examination in February 1999, the tinnitus was described 
as periodic.  As such, a 10 percent rating is warranted for 
recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.

As discussed above, when separate DCs are applied to the 
veteran's headaches and tinnitus, a 10 percent rating 
results.  The Board also notes that a separate rating for 
tinnitus under DC 6260, apart from a 10 percent rating under 
DC 8045, is not in order.  Under 38 C.F.R. § 4.87, DC 6260, 
Note, a separate evaluation for tinnitus may be combined with 
an evaluation under certain DCs 6100, 6200, 6204, or other 
DC, except when tinnitus supports an evaluation under those 
DCs.  The 10 percent rating that the veteran currently 
receives under DC 8045 is supported by his purely subjective 
complaints, including tinnitus and headaches.  Further, DC 
8045 provides that the 10 percent rating assigned under that 
DC will not be combined with any other rating for a 
disability due to brain trauma.   

In sum, the record contains no basis to assign an evaluation 
in excess of 10 percent for the veteran's head injury with 
residual headaches and tinnitus.  38 C.F.R. §§ 4.87a, 4.124, 
4.124a, Diagnostic Codes 6260, 8045, 8100, 9304.


ORDER

An evaluation in excess of 10 percent for head injury with 
residual headaches and tinnitus is denied.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

